                      Case 20-13622-RAM      Doc 29   Filed 06/25/20   Page 1 of 3




         ORDERED in the Southern District of Florida on June 24, 2020.




                                                              Robert A. Mark, Judge
                                                              United States Bankruptcy Court
_____________________________________________________________________________




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

          In re: Juan Jose Perez Mier                            Case No: 20-13622-RAM
                                                                 Chapter 13
                          Debtor         /

           ORDER CONTINUING DEBTOR’S MOTION TO VALUE AND DETERMINE
              SECURED STATUS OF LIEN OF NISSAN MOTOR ACCEPTANCE
           CORPORATION ON PERSONAL PROPERTY AND SETTING DEADLINES
                                    ECF#17

          This case came on to be heard on June 16, 2020 at 9:00 am on the Debtor’s
          Motion to Value and Determine Status of Lien of Nissan Motor Acceptance
          Corporation [ECF #17] and based on the record, it is
          ORDERED as follows;

                 1.      That Motion to Value is continued to July 21, 2020 at 9:00 am as

                 follows: Until further notice or unless directed otherwise, the court will

                 ONLY hold telephonic hearings. To arrange an appearance call

                 Court Solutions: (917) 746-7476.
     Case 20-13622-RAM       Doc 29    Filed 06/25/20   Page 2 of 3




        Visit the court website for further information. Individuals not

        represented by counsel will be able to use the telephonic services

        FREE of charge. All attorneys shall advise their clients NOT to

        appear at the courthouse.



2.      That the Debtor(s) will provide the Creditor a copy of their appraisal

        or valuation support within 7 Days after the date of the first hearing

        set on this matter unless the documentation was attached to the

        motion or served on the Creditor prior to the first hearing.

3.      That the Debtor(s) will make the collateral available for inspection

        and appraisal to the Creditor within 21 Days of the date of the first

        hearing set on this matter at a mutually agreed upon time and date.

4.      The Creditor will provide a copy of its appraisal to the Debtor or the

        attorney for the Debtor at least 7 days prior to the continued

        hearing.

5.      Failure to comply with this order, including refusing to provide

        access to the collateral or timely providing an appraisal, may result

        in the limiting or striking of evidence and testimony at the valuation

        hearing; the Court may limit the evidence at trial to the information

        exchanged prior to the second hearing. Alternatively, the Court may

        rule on valuation at the continued hearing rather than setting a

        separate evidentiary proceeding.
             Case 20-13622-RAM           Doc 29      Filed 06/25/20      Page 3 of 3




        6.      If either party wishes to raise any legal issue regarding the motion,

                they shall file a notice or objection with a brief summary of the issue

                at least 2 business days prior to the continued hearing unless a

                written objection to the motion to value or objection to confirmation

                setting forth the legal issue is already on docket.

                                               ###

Copies furnished to:

The law office of Robert Sanchez shall serve a copy of this order on all interested parties and file
a certificate of service with the clerk of the court.
